 In the Matter ofSHEFFIELD FARMSCO., INC., EMPLOYERandUNITEDWAREHOUSE AND PRODUCE WORKERS' UNION, NEw ENGLAND JOINTBOARD,CIO, PETITIONERCase No. 1-R-3155.-Decided October 25, 1946Mr. R. L. Dieffenbacher,of New York City, for the Employer.Mr. Frank J. Dumas,of Burlington, Vt., for the Petitioner.Mr. Samuel C. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Vergennes,Vermont, on July 23, 1946, before Samuel G. Zack, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSheffield Farris Co., Inc., is a New York corporation, having itsprincipal place of business in New York City, and various milk plantsor operations in other parts of the United States.The operations hereinvolved are located at Vergennes, Vermont.Here, the Employer isengaged in the processing and shipment of fluid milk and its by-products.The Employer purchases each month for use at its Ver-gennes plant raw milk amounting in value to approximately $800,000and weighing about 2,500,000 lbs., 90 percent of which is shipped topoints outside the State of Vermont.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.71 N. L. R. B., No. 65427 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in agreement on the composition of an appropriateunit at the Employer's Vergennes, Vermont, operations, except withrespect to the laboratory technician, whom the Petitioner would in-clude and the Employer would exclude.The sole laboratory technician 1 examines, makes tests of, and an-alyzes and controls, the quality of the Employer's products.He hashad 15 years' experience, including a training period of 2 years.Heis carried on a separate pay roll from the employees whom the partiesagree to include, and, unlike these employees, reports directly to theNew York office rather than to the Vergennes superintendent.Al-though a formal technical education is not required of him, it appearsthat he falls within the classification of a technician, and that his work,supervision, and interests are dissimilar from those of the employeeswhom the parties agree to include.Accordingly, we shall excludethe laboratory technician from the unit hereinafter found appropriate.'We find that all employees of the- Employer at its operations atVergennes, Vermont, excluding the laboratory'technician, office andclerical employees, temporary or seasonal employees,' executives, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Sheffield Farms Co., Inc.,Vergennes, Vermont, an election by secret ballot shall be conducted as'Leon Purenton.2SeeMatter of E I. du Pont de Nenours d Company,Rayon Division,62 N L R B. 146:Matter of Armour Fertilizer Works,66 N.L R. B. 365;Matter of United States GypsumCompany,65 N. L R B.575; 66 N L If.B. 619.3A large majority of these employees are transitory workers who seek employment onlyduring a few months of the year.and who vary from year to year and even from week toweek. SHEFFIELDFARMS CO., INC.429early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls,but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,to determine whether or not they desire to berepresented by United Warehouse and Produce Workers' Union, NewEngland Joint Board, CIO, for the purposes of collective bargaining.